Exhibit 10.1
Quanta Services, Inc.
Term Sheet
Annual Incentive Plan 2008 – Corporate



Participants
Employees will be selected to participate in the Annual Incentive Plan at the
discretion of the CEO with the approval of the Compensation Committee.





Target Incentive

§   Target incentive ranges have been or will be developed for each participant
in the Plan.   §   Management will make recommendations to the Compensation
Committee regarding the target incentive for each participant based on a
competitive range.





Performance Measures

§   The annual incentive will be based on an operating income target to be
determined annually by the Compensation Committee. This target will be adjusted,
as appropriate, at the discretion of the Compensation Committee to take into
account any business acquisitions or divestitures during the Plan year.   §  
For purposes of the plan, operating income will be operating income less
interest expense, net of interest income.   §   There will be no discretionary
portion for the annual incentive.



Incentive Determination

      Percentage of Target /   Incentive as a % of Objective Obtained   Target
Incentive
Less than 75%
  0%
75%
  25%
80%
  40%
85%
  55%
90%
  70%
95%
  85%
100%
  100%
150%
  150%
200% or greater
  200%





§   The amount of incentive earned will be based on the table above.   §   The
salary to be used in the calculation will be the base salary in effect on the
December 31 immediately preceding the date of the calculation.   §   When
performance falls between the designated points in the table, the incentive will
be determined by interpolation.



 



--------------------------------------------------------------------------------



 



Limitations

§   Any calculated incentive will be subject to (i) assessment of overall
company performance to ensure that payout of calculated incentives will not
jeopardize the financial stability of the company and (ii) approval by the
Compensation Committee.

§   A participant must be employed by the company on the date the bonus is paid.
Any participant not employed by the company on the payment date forfeits any and
all rights to such bonus. It is the company’s intention to pay bonuses earned
under the plan in March following the end of the calculation period.   §   A new
participant added to this Plan during the Plan year will be pro-rated from their
date of hire. In any event, a new participant must be employed by October 1 to
be eligible for incentives in the current plan year





Incentive Payout
Any incentive earned under the Annual Incentive Plan is intended to be paid in
cash.



2



--------------------------------------------------------------------------------



 



Quanta Services, Inc.
Term Sheet
Supplemental Incentive Plan 2008 – Corporate



Participants

§   Employees will be selected to participate in the Supplemental Incentive Plan
annually at the discretion of the CEO with the approval of the Compensation
Committee.   §   For purposes of the supplemental incentive, Corporate
participants will be classified annually into two categories: Stock Eligible or
Cash-only Eligible participants, at the discretion of the CEO with the approval
of the Compensation Committee.





Performance Measures
Performance Award
Fifty percent of a participant’s supplemental incentive value will be based on
return on equity after eliminating the effects of goodwill (ROE) versus the
target for the year. This target will be determined annually by the Compensation
Committee. The target will be adjusted as appropriate, at the discretion of the
Compensation Committee, to take into account any business acquisitions or
dispositions during the Plan year.
Individual Performance Award
The remaining fifty percent of a participant’s supplemental incentive value will
be determined on a discretionary basis. The Individual Performance Award will be
based on obtaining pre-established objectives established for each participant
for the year and on exhibiting ethical behavior and compliance with the Code of
Ethics and Business Conduct.


Incentive Determination

      Percentage of Target /   Incentive as a % of Objective Obtained   Target
Incentive
Less than 75%
  0%
75%
  25%
80%
  40%
85%
  55%
90%
  70%
95%
  85%
100%
  100%
150%
  150%
200% or greater
  200%





§   The Performance Award will be determined according to the table above.

§   When performance falls between the designated points in the table, the
incentive will be determined by interpolation.



3



--------------------------------------------------------------------------------



 



Limitations

§   Any calculated incentive will be subject to (i) assessment of overall
company performance to ensure that payout of calculated incentives will not
jeopardize the financial stability of the company and (ii) approval by the
Compensation Committee.

§   In any year, stock awarded under this and all other plans shall not exceed
1% of the outstanding stock. The Compensation Committee and the Board of
Directors will review this limitation annually.

§   A participant must be employed by the company on the date the bonus is paid.
Any participant not employed by the company on the payment date forfeits any and
all rights to such bonus. It is the company’s intention to pay bonuses earned
under the plan in March following the end of the calculation period.

§   A new participant added to this Plan during the Plan year will be pro-rated
from their date of hire. In any event, a new participant must be employed by
October 1 to be eligible for incentives in the current plan year





    Incentive Payout

§   Stock Eligible participants, at the election of the CEO with approval by the
Compensation Committee, may receive any incentive earned under the Supplemental
plan in cash, restricted stock or a combination thereof. Subject to the above
limitations, the portion of the incentive awarded in restricted stock will be
multiplied by 1.10 and then that amount will be divided by the current stock
price to determine the number of shares. Any shares awarded will vest ratably
over a three-year period following the date of grant. A participant receiving
restricted stock must be employed by the company at each vesting date. If a
participant leaves the employment of the company, all unvested restricted stock
awards are forfeited.

§   Cash-only Eligible participants will receive any incentive earned for the
year in cash.



4



--------------------------------------------------------------------------------



 



Quanta Services, Inc.
Term Sheet
Annual Incentive Plan 2008 – Operating Units



Participants
Employees will be selected to participate in the Annual Incentive plan annually
at the discretion of the CEO with the approval of the Compensation Committee.





Target Incentive

§   Target incentive ranges have been or will be developed for each participant
in the Plan.   §   Management will make recommendations to the Compensation
Committee regarding the target incentive for each participant based on a
competitive range.





Performance Measures

§   The Annual Incentive for each Operating Unit will be based on an operating
income target to be approved by the Compensation Committee annually.

§   For purposes of the plan, operating income will be defined as operating
income before goodwill, plus/minus insurance true-up, plus/minus intercompany
interest income or expense, less external interest expense, and excluding gains
or losses on sales of property and equipment.

§   There will be no discretionary portion for the annual incentive.



Incentive Determination

      Percentage of Target /   Incentive as a % of Objective Obtained   Target
Incentive
Less than 75%
  0%
75%
  25%
80%
  40%
85%
  55%
90%
  70%
95%
  85%
100%
  100%
150%
  150%
200% or greater
  200%





§   Subject to the limitations described below, the amount of incentive will be
determined based on the table above.   §   The salary to be used in the
incentive calculation will be the base salary in effect on the December 31
immediately preceding the date of the calculation.   §   When performance falls
between the designated points in the table, the incentive will be determined by
interpolation.



5



--------------------------------------------------------------------------------



 



Limitations

§   The bonus calculation is subject to the following limitations; sequenced as
follows:       Step 1:       Is target bonus pool > 10% of the operating income
before goodwill and after insurance true-up (before consideration of
intercompany interest income or expense, interest expense, and gains or losses
on the sale of property and equipment)?

     If Yes, Go to Step 2.
     If No, use the Incentive Determination chart above. Any bonus earned (for
the aggregate pool) is limited to 10% of operating income (as defined). Further,
any individual bonuses are capped at 200% of the target bonus.
     Step 2:

    Has the Operating Income Goal been met or exceeded? If Yes, go to b., If No,
go to a.

  a.   Use the Incentive Determination chart above with the following
limitations: Bonuses earned under this section ( for the pool) are limited to
10% of actual operating income (as defined).     b.   Use the Incentive
Determination chart above with the following limitations:         Up to 10% of
the operating income goal (as defined) can be earned by the pool participants.
For every dollar of operating income (as defined) in excess of the operating
income goal, $.25 will be contributed to the bonus pool. Add this amount to the
results of the Incentive Determination chart. The total contribution under this
paragraph b. is limited to 100% of the target bonus for each of the pool
participants.

§   Any calculated incentive will be subject to (i) assessment of overall
company performance to ensure that payout of calculated incentives will not
jeopardize the financial stability of the company and (ii) approval by the
Compensation Committee.

6



--------------------------------------------------------------------------------



 











§   A participant must be employed by the company on the date the bonus is paid.
Any participant not employed by the company on the payment date forfeits any and
all rights to such bonus. It is the company’s intention to pay bonuses earned
under the plan in March following the end of the calculation period.   §   A new
participant added to this Plan during the Plan year will be pro-rated from their
date of hire. In any event, a new participant must be employed by October 1 to
be eligible for incentives in the current plan year.





Incentive Payout
Any incentive earned under the Annual Incentive Plan is intended to be paid in
cash.



7



--------------------------------------------------------------------------------



 



Quanta Services, Inc.
Term Sheet
Supplemental Incentive Plan
2008 — Operating Units



Participants

§   Employees will be selected to participate in the Supplemental Incentive Plan
annually at the discretion of the CEO with the approval of the Compensation
Committee.   §   For purposes of the supplemental incentive, Field Unit
participants will be classified into two categories: Stock Eligible or Cash-only
Eligible participants, at the discretion of the CEO with the approval of the
Compensation Committee.





Target Incentive
Each participant will be assigned a target supplemental incentive expressed as a
dollar value annually.





Performance Measures and
Incentive Determination
Performance Award:

§   Fifty percent of a participant’s supplemental incentive value will be based
on Modified Return on Asset (MROA) performance versus target.   §   MROA will be
calculated by dividing net operating income by total assets. Operating Income is
defined as operating income before goodwill, after insurance true-up (before
consideration of intercompany interest income or expense, interest expense, and
gains or losses on the sale of property and equipment).. Total assets will be
based on the quarterly average for the fiscal year excluding inter-company
accounts and cash on hand.   §   The Performance Award will be determined
according to the table below:



          Percentage of Target /   Incentive as a % of Objective Obtained  
Target Incentive
Less than 75%
    0 %
75%
    25 %
80%
    40 %
85%
    55 %
90%
    70 %
95%
    85 %
100%
    100 %
150%
    150 %
200% or greater
    200 %

8



--------------------------------------------------------------------------------



 



When performance falls between the designated points in the table, the incentive
will be determined by interpolation.
Discretionary Award
For 2008, the remaining fifty percent of the supplemental incentive will, in
lieu of a discretionary component, be based on the following two safety
measurements, each of which will be equally weighted:

§   Total Incident Injury Rate:

  Ø   Each Operating Unit has a “Total Incident Injury Rate” (“TIIR”) calculated
for the prior year. Subject to each participant’s ethical behavior and
compliance with the Code of Ethics and Business Conduct, one-half of the
discretionary award will be based on improvements in TIIR performance. The
baseline for measuring current year performance is the respective actual TIIR
for the prior year expressed as a percentage of hours worked. The following
Bonus Eligibility Scale will be used to measure the amount of bonus earned as a
result of improvement in the TIIR rate from the prior year to the current year:



          If TIIR rate is   Bonus earned Reduced by:   will be:
Less than 5%
    0 %
5%
    25 %
10%
    50 %
15%
    75 %
20%
    100 %
Greater than 35%
    125 %





  Ø   When performance falls between the designated points in the table, the
incentive will be determined by interpolation.     Ø   Regardless of the
percentage decrease, if an operating unit has a TIIR below 1.75 at the end of
2007 then 100% of the target bonus is earned.     Ø   Regardless of the
percentage decrease, if an operating unit has a TIIR above the industry standard
of 5.6; it is ineligible for this incentive component.



9



--------------------------------------------------------------------------------



 



§   Safety Severity Rating:

  Ø   Each Operating Unit’s performance will also be measured based on Severity
of claims. Subject to each participant’s ethical behavior and compliance with
the Code of Business Conduct, one-half of the discretionary award will be based
on the Operating Unit’s Safety Severity Rate. The baseline for measuring current
year performance is the respective actual Total Incurred Loss Amount for the
prior year expressed as a percentage of payroll. The following Bonus Eligibility
Scale will be used to measure the amount of bonus earned as a result of
improvement in the Total Incurred Rate from the prior year to the current year.:



          If Total Incurred     Loss Rate   Bonus earned Reduced by:   will be:
Less than 5%
    0 %
5%
    25 %
10%
    50 %
15%
    75 %
20%
    100 %
Greater than 35%
    125 %





  Ø   When performance falls between the designated points in the table, the
incentive will be determined by interpolation.     Ø   Regardless of the
percentage decrease, if an operating unit has a Total Incurred amount below
$5,000 at the end of the current year then 100% of the target bonus is earned.





Limitations

§   Any calculated incentive will be subject to (i) assessment of overall
company performance to ensure that payout of calculated incentives will not
jeopardize the financial stability of the company and (ii) approval by the
Compensation Committee.



10



--------------------------------------------------------------------------------



 



§   In any year, stock awarded under this and all other plans shall not exceed
1% of the outstanding stock. The Compensation Committee and the Board of
Directors will review this limitation annually.   §   A participant must be
employed by the company on the date the bonus is paid. Any participant not
employed by the company on the payment date forfeits any and all rights to such
bonus. It is the company’s intention to pay bonuses earned under the plan in
March following the end of the calculation period.   §   A new participant added
to this Plan during the Plan year will be pro-rated from their date of hire. In
any event, a new participant must be employed by October 1 to be eligible for
incentives in the current plan year





Incentive Payout

§   Stock Eligible participants, at the election of the CEO with approval by the
Compensation Committee, may receive any incentive earned under the Supplemental
plan in cash, restricted stock or a combination thereof. Subject to the above
limitations, the portion of the incentive awarded in restricted stock will be
multiplied by 1.10 and then that amount will be divided by the current stock
price to determine the number of shares Any shares awarded will vest ratably
over a three-year period following the date of grant. A participant receiving
restricted stock must be employed by the company at each vesting date. If a
participant leaves the employment of the company, all unvested restricted stock
awards are forfeited.   §   Cash-only Eligible participants will receive any
incentive earned for the year in cash.



11



--------------------------------------------------------------------------------



 



Quanta Services, Inc.
Term Sheet
Discretionary Incentive Plan 2008 – All



Discretionary Payout
Annually, the Compensation Committee shall establish a discretionary incentive
pool that will be available to reward exceptional performance. This pool will be
awarded at the discretion of the CEO, with the Compensation Committee’s
approval, in cash, restricted stock, or a combination thereof. A participant
must be employed by the company on the date the bonus is paid. Any participant
not employed by the company on the payment date forfeits any and all rights to
such bonus. It is the company’s intention to pay bonuses earned under the plan
in March following the end of the calculation period.



12